DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on October 12, 2021 is being considered by the examiner.
Priority
This application is a CIP of 16/196,385. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application 16/196,385 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the following claims of this application: Claims 6, 9, 10, 16, 19 and 20. 
Consequently, claims 6, 9, 10, 16, 19 and 20 will not be afforded benefit to 16/196,385.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 6, 9, 10, 11, 13, 14, 18, 16, 19 and 20 of US 11,478,228 (application 16/196,385), respectively. Although the claims at issue are not identical, they are not patentably distinct. 
The claims of the instant application and the respective claims of US 11,478,228 differ in that the claims of US 11,478,228 do not recite that the plunger is situated inside a cartridge. However, since the plunger recited in the claims of US 11,478,228 houses and releases a preservative upon actuation of the plunger, it is evident that the plunger further comprises a housing/cartridge for holding the preservative. In other words, the claims of US 11,478,228 implicitly recite a housing/cartridge. Consequently, the claims of the instant application are anticipated by the respective claims of US 11,478,228.  
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 11 are indefinite because of the limitation “a lid body…to close the collection jar” in lines 4 and 9 of the claims, respectively. Because the lid body is a part of the collection jar according to the claim language, the limitation conveys that the lid body closes itself, which is indefinite. To obviate the rejection, the limitation must specify an element of the collection jar (e.g. the base body) that is closed by the lid body. 
Likewise, claims 2 and 12 are indefinite. 
Independent claims 1 and 11 are also indefinite because the limitation “the cartridge housing a preservative when the plunger is in a first plunger position” is ambiguous. Due to the conditional limitation “when”, it is unclear whether the claims intend the preservative to be a part of the claimed system. Because claims 3 and 13 further limit the preservative, it will be presumed that the claims intend the preservative to be a part of the claimed invention. That said, to obviate indefiniteness, the preservative should be positively introduced in the claims instead of introducing it in the context of how the plunger moves (e.g. “a collection jar comprising…a preservative housed within the cartridge, wherein the plunger permits a release of the preservative into an internal cavity of the collection jar when the plunger is moved from a first plunger position to a second plunger position”).  
Claims 6 and 16 are indefinite because the scope of the limitation “absorbent” is unclear. Specifically, it is unclear what the layer absorbs (e.g. moisture, heat, light). Based on the specification, the absorbent appears to be directed to liquid absorbance (e.g. bodily fluid).  
Claims 10 and 20 are indefinite because the configuration that the claims intend to recite is unclear. Specifically, it is unclear whether the claims are implicitly reciting a coolant/heater that can maintain the claimed contents within the claimed temperature range. Based on the specification, the claims appear to intend to further limit the insulating properties of the transportation packaging. However, absent more context (e.g. duration of temperature control, ambient temperature during which the temperature range is maintained), the claims are indefinite. For example, if the ambient temperature falls within the claimed temperature range, any and all packaging would satisfy the claims regardless of the insulating properties of the packaging. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 13 are provisionally is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As indicated above, it is unclear whether the preservative is a part of the claimed invention. While the preservative is presumed to be a part of the claimed invention for search purposes, due to the ambiguity of claims 1 and 11, claims 3 and 13 are provisionally rejected for failing to further limit the claimed invention.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 6, 9, 10, 19 and 20 would be allowable if they are rewritten to overcome the applicable rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Holmes (US 2014/0342371 A1) discloses a system for capturing, preserving, and transporting a bodily fluid, the system comprising (see Fig. 53B): 
a collection jar comprising: 
a base body 3740; 
a lid body 3780 configured to attach to the base body 3740 to close the base body 3740 (see [0495]); and 
a plunger disposed on the lid body (see [0495]), wherein the plunger is configured to move from a first plunger position to a second plunger position by pushing the plunger into an internal cavity of the base body 3740; and 
a transportation packaging comprising 15a foam-based, thermally-insulated outer container (see [0020]).  
While it would have been obvious to one of ordinary skill in the art to provide the Holmes system with any conventional thermally-insulated transportation packaging, and the individual components of the claimed transportation packaging (i.e. vacuum insulated panel, foam endcaps, phase-change sleeve that surrounds a collection jar) for thermally insulating a specimen receptacle during transport are well-known in the art (e.g. [0161] of US 2003/0014982 A1; abstract of US 2003/0234255 A1), prior art does not disclose a transportation packaging comprising the features recited in claims 1 and 11 arranged in the manner recited in claims 1 and 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796